      Case 1:20-cv-03890-LTS-SDA Document 96 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ϴͬϭϬͬϮϬϮϭ
Donald A. Lord,

                              Plaintiff,
                                                             1:20-cv-03890 (LTS) (SDA)
                  -against-
                                                             ORDER
City of New York et al.,

                              Defendants.


STEWART D. AARON, United States Magistrate Judge:

      It is hereby Ordered as follows:

      1. No later than Tuesday, August 17, 2021, counsel for Defendant City of New York shall

          file a letter indicating whether they will be representing Pedro Crespo and/or DHS

          officers Glenn Anthony and Kadaza Johnson such that they will accept service on their

          behalf. If not, the City shall provide an address for DHS officers Glenn Anthony and

          Kadaza Johnson to be served.

      2. No later than Tuesday, August 17, 2021, counsel for Defendant Sera Security shall file

          a letter indicating whether they will be representing Security Officers Kevin Brown

          and Vjay Torres such that they will accept service on their behalf.

      3. No later than Tuesday, August 17, 2021, counsel for Defendant Core Services Group

          shall file a letter indicating whether they will be representing Robert Tablizy such that

          they will accept service on his behalf.

      4. As counsel for Project Renewal has previously indicated that he will accept service on

          behalf of Dr. Rebecca Capasso (see Letter, ECF No. 66) and counsel for Core Services

          Group previously waived service on behalf of defendants Sabrina Soto, Sindy Destin,
        Case 1:20-cv-03890-LTS-SDA Document 96 Filed 08/10/21 Page 2 of 2




             Shateffa Jackson, Iyonna Fournier and Dienane Fleurival (see Waiver, ECF No. 70), the

             Court deems these defendants to have been served with the Second Amended

             Complaint.

        5. The deadline for all defendants to respond to the Second Amended Complaint is

             adjourned sine die. The Court will set a new deadline once all defendants have been

             served.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                August 10, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
